                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JASON D. TAUFNER,

                 Plaintiff,

 v.                                                                Case No. 19-CV-1288

JANE DOE 1 and JOHN DOE,

                 Defendants.


           DECISION AND ORDER SCREENING PLAINTIFF’S COMPLAINT


         Plaintiff Jason D. Taufner is a Wisconsin state inmate and is representing himself.

He filed a complaint under 42 U.S.C. § 1983 alleging that his rights were violated while he

was confined at the Milwaukee County Jail. Taufner also filed a motion to proceed without

prepaying the filing fee. This decision resolves Taufner’s motion to proceed without

prepaying the filing fee and screens his complaint.

      1. Motion to Proceed without Prepaying the Filing Fee

         The Prison Litigation Reform Act gives courts discretion to allow prisoners to

proceed with their lawsuits without prepaying the $350 filing fee, as long as they comply

with certain requirements. 28 U.S.C. § 1915. One of those requirements is that the prisoner

pay an initial partial filing fee when he has sufficient funds to do so. 28 U.S.C. § 1915(a)(2).

         On October 18, 2019, I ordered Taufner to pay an initial partial filing fee of $2.42.

(Docket # 9.) He paid that fee on November 4, 2019. Accordingly, I will grant Taufner’s

motion. He must pay the remainder of the filing fee over time in the manner explained at

the end of this order.



            Case 2:19-cv-01288-NJ Filed 06/22/20 Page 1 of 10 Document 11
   2.   Screening of the Complaint

        2.1    Federal Screening Standard

         Federal law requires that I screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

1915A(a). I must dismiss a complaint or portion thereof if the prisoner has raised claims that

are legally frivolous or malicious, that fail to state a claim upon which relief may be granted,

or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915A(b).

        To state a claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

        To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he was deprived

of a right secured by the Constitution or laws of the United States; and (2) the defendant

was acting under color of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d 824,

827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). I will give a pro se plaintiff’s

allegations, “however inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        2.2    Allegations in the Complaint

        According to Taufner’s complaint, on December 2, 2018, he was involved in a

domestic dispute with his then-girlfriend. During the dispute she crashed her car into him

                                                2


          Case 2:19-cv-01288-NJ Filed 06/22/20 Page 2 of 10 Document 11
and seriously injured him. The Milwaukee Police were called. They arrested Taufner before

asking about the extent of his injuries. He sustained a head injury and could not walk due to

an injured left knee. The police took him to the Milwaukee County Jail. A registered nurse

evaluated him and noted a laceration on his head and a serious left knee injury. She

provided Taufner with an ice pack, a lower bunk restriction, pain medication (200

milligrams of ibuprofen twice a day), and assured him that a provider would see him in a

couple of days.

       As Taufner waited to see a provider, he continued to take his pain medications.

However, his knee injury became worse—he experienced swelling, discoloration, and severe

pain. He “continuously grieved” to the nurses by showing them his worsening knee and

pleaded to be seen by a provider whenever they brought him his medication. The nurses told

them they did not have information about his injury on hand but would check his records

when they returned to the office. Taufner never heard back from the nurses.

       Taufner’s pain medication proved to be ineffective and he was often in tears from

both the pain and feeling disregarded. On December 10, 2018, Taufner was unable to sleep

due to his pain. A passing deputy heard Taufner crying and stopped to ask what was going

on. Taufner told the deputy he needed to see a doctor and showed him his knee. The deputy

told Taufner he was going to get a nurse. A bit later, the deputy returned to Taufner’s cell

with a nurse, sued as Jane Doe #1. Nurse Jane Doe #1 examined Taufner in the dayroom

of his housing unit. Taufner expressed concern about developing a blood clot and asked to

go to the emergency room, but Jane Doe #1 shot down his concerns. She told Taufner to

“toughen up” and that he would not “drop dead” from a knee injury. Jane Doe #1 told



                                             3


         Case 2:19-cv-01288-NJ Filed 06/22/20 Page 3 of 10 Document 11
Taufner he had an infection in his knee and though she offered him more ibuprofen (which

he told her was not effective), she did not give him anything for the infection.

       Taufner continued his daily routine of verbally complaining to the nurses about his

medical needs and asking to be seen by a provider. This went on for another three weeks.

On December 31, 2018, a provider saw Taufner. The provider performed an ultrasound on

Taufner’s knee and told him that he would have the results the next day. However, a few

hours later, a nurse practitioner had Taufner called out of his cell. The nurse practitioner

told Taufner that he had a blood clot in his leg and would need to start multiple medications

immediately to treat it effectively and minimize the risk of the clot traveling to his heart or

brain. The nurse practitioner told Taufner he would need to be monitored by having his

blood drawn once per week. However, the nurse practitioner did not provide any

medication to address Taufner’s knee pain. He also did not receive medication for the

infection he had previously been told he had.

       One of Taufner’s medications had to be administered twice daily by injection into

the stomach. This resulted in bruising, discoloration, and hardened lumps across his

stomach. The weekly blood draws also caused excessive bruising. Eventually, a nurse

practitioner decided to stop the twice daily injections due to the adverse effects and doubled

his oral medication. His weekly testing ended abruptly about two months after he stopped

receiving stomach injections.

       On January 9, 2019, Taufner filed a complaint against nurse Jane Doe #1 based on

her alleged deliberately indifferent actions towards his medical needs on December 31,

2018. Taufner did not receive a notification that a complaint examiner received his

complaint, however. So he sent multiple requests to the records department trying to find

                                                4


         Case 2:19-cv-01288-NJ Filed 06/22/20 Page 4 of 10 Document 11
out what happened. On January 28, 2019, he received a receipt that detailed his account of

the events that gave rise to his grievance. The information about the handling of the

complaint was very vague but did state that the complaint was forwarded to medical and

open records. The complaint examiner, who Taufner sues as “John Doe,” identified himself

as KNKXN. Taufner says that John Doe never communicated with him and alleges that

there was no serious consideration of his grievance. He filed multiple requests for more

information about how his grievance was handled but never heard back.

       Taufner then filed a complaint against John Doe on February 8, 2019. He was never

contacted. When he asked the records department for a copy, he was told that no such

complaint was ever “handled for the record.” This, he alleges, demonstrates John Doe

interfered with the process. He also alleges that John Doe should have done something to

get him medical help upon his receipt of his complaint against Jane Doe #1.

       2.3 Analysis

       As a preliminary matter, I note that until recently, a plaintiff’s status as either a

pretrial detainee or a convicted prisoner did not matter when analyzing claims based on

medical care. They were all analyzed under the Eighth Amendment’s deliberate indifference

standard. But, after the Supreme Court’s decision in Kingsley v. Hendrickson, 576 U.S. 389

(2015), the Court of Appeals for the Seventh Circuit held “that medical-care claims brought

by pretrial detainees under the Fourteenth Amendment are subject only to the objective

unreasonableness inquiry identified in Kingsley.” Miranda v. County of Lake, 900 F.3d 335,

352 (7th Cir. 2018).

       Taufner’s status while at the Milwaukee County Jail is not clear. Though it appears

he was taken into custody at the time of the incident with his girlfriend, a review of

                                             5


         Case 2:19-cv-01288-NJ Filed 06/22/20 Page 5 of 10 Document 11
Wisconsin Circuit Court Access suggests that Taufner’s extended supervision was revoked

in April 2019 and he therefore may have been in custody on a supervision hold. However, it

is not clear if this matters to the analysis because the Seventh Circuit has not explicitly

stated whether someone on a supervision (or probation or parole) hold is a pretrial detainee

or a prisoner. Though the court treated a plaintiff on a parole hold as a pretrial detainee in

Smith v. Sangamon Cty. Sheriff's Dept., 715 F.3d 188, 191 (7th Cir. 2013), the decision did not

discuss or analyze the issue. And, as far as I can tell, the Seventh Circuit has not spoken on

the issue since it extended Kingsley to medical care claims. Other district courts have applied

the pretrial detainee standard. See, e.g., Doolin v. Toben, No. 3:19CV1008-PPS/MGG, 2020

WL 1472138 (N.D. Ind. Mar. 26, 2020); Leach v. Shaffer, No. 16-cv-634-JPG-RJD, 2019 WL

5874220 (S.D. Ill. July 15, 2019). However, because Taufner can state a claim against both

the defendants (as explained below) under the more stringent Eighth Amendment standard,

I will use that standard for purposes of screening his complaint.

       Prison officials violate the Eighth Amendment’s proscription against cruel and

unusual punishment when their conduct demonstrates “deliberate indifference to serious

medical needs of prisoners.” Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997) (internal

citation and quotation omitted). This standard contains both an objective element (that the

medical needs be sufficiently serious) and a subjective element (that the officials act with a

sufficiently culpable state of mind). Id.

       I am satisfied that Taufner has sufficiently alleged an objectively serious medical

need with respect to his injured knee. I am also satisfied that his allegations that Jane Doe

#1’s disregarded his concerns about getting a blood clot, that she failed to provide

medication to treat the infection she said he had, and that she did not provide him with

                                              6


          Case 2:19-cv-01288-NJ Filed 06/22/20 Page 6 of 10 Document 11
adequate pain management sufficiently allege that she acted with deliberate indifference

with respect to his medical needs. He may proceed against Jane Doe #1 based on the lack of

medical care he alleges he received.

       With respect to John Doe, Taufner alleges that his grievance against Jane Doe #1

evidenced that he was receiving no care for his knee and that, therefore, John Doe should

have acted to ensure he got the medical care he needed. Taufner was seen by a provider on

December 31, 2018. He received the blood clot diagnosis and a treatment plan the same

day. However, he says he did not receive any treatment for the infection Jane Doe #1 said

he had, and he did not receive medication that was adequate to address his pain. So, when

he filed his grievance on January 9, 2019, his issues with treatment for his infection and his

pain were still ongoing. And because they were ongoing, Taufner has sufficiently alleged

that John Doe knew of his ongoing medical issues and did not take any action to address

them. He therefore may also proceed against John Doe.

       However, Taufner cannot proceed on claim against John Doe based on his

allegations concerning the grievance system. There is no inherent constitutional right to a

prison grievance system. Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). That is,

grievance procedures are “not mandated by the First Amendment and do not by their very

existence create interests protected by the Due Process Clause.” Owens v. Hinsley, 635 F.3d

950, 953 (7th Cir. 2011). John Doe’s alleged mishandling of Taufner’s grievances does not

state a claim.

       Because Taufner does not know the names of the defendants he is suing, I will add

Sheriff Earnell Lucas as a defendant for the limited purpose of helping Taufner identify the

names of the defendants. See Donald v. Cook County Sheriff’s Dept., 95 F.3d 548, 556 (7th Cir.

                                              7


          Case 2:19-cv-01288-NJ Filed 06/22/20 Page 7 of 10 Document 11
1996). Lucas does not have to respond to the complaint. After Sheriff Lucas’ attorney files

an appearance in this case, Taufner may serve discovery upon Sheriff Lucas (by mailing it to

his attorney at the address in his notice of appearance) to get information that will help him

identify the names of the defendants.

       For example, Taufner may serve interrogatories (written questions) under Fed. R.

Civ. P. 33 or document requests under Fed. R. Civ. P. 34. Because Taufner does not state a

claim against Sheriff Lucas, Taufner’s discovery requests must be limited to information or

documents that will help him learn the real names of the defendants he is suing: Jane Doe

#1 and John Doe. Taufner may not ask Sheriff Lucas about any other topic, and Sheriff

Lucas is under no obligation to respond to requests about any other topic.

       After Taufner learns the names of the people he alleges violated his constitutional

rights, he must file a motion to substitute their names for the Jane Doe #1 and John Doe

placeholders. I will dismiss Sheriff Lucas as a defendant once Taufner identifies the

defendants’ names. After the defendants have an opportunity to respond to Taufner’s

complaint, I will set a deadline for discovery. At that point, Taufner may use discovery to

get the information he believes he needs to prove his claims.

       Taufner must identify the names of the John Doe defendants within sixty days of

Sheriff Lucas’ attorney appearing. If he does not or does not explain why he is unable to do

so, I may dismiss his case based on his failure to diligently pursue it. Civil L. R. 41(c).

       NOW, THEREFORE, IT IS ORDERED that Taufner’s motion to proceed without

prepayment of the filing fee (Docket # 3) is GRANTED.

       IT IS FURTHER ORDERED that the agency having custody of Taufner shall

collect from his institution trust account the $342.58 balance of the filing fee by collecting

                                                8


          Case 2:19-cv-01288-NJ Filed 06/22/20 Page 8 of 10 Document 11
monthly payments from his prison trust account in an amount equal to 20 percent of the

preceding month's income credited to his trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case name and number

assigned to this action. If Taufner is transferred to another institution, county, state, or

federal, the transferring institution shall forward a copy of this order along with Taufner’s

remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that Milwaukee County Sheriff Earnell Lucas shall be

named as a defendant for the limited purpose of helping Taufner identify the Doe

defendants’ names. The clerk’s office will update the docket accordingly.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement

between Milwaukee County and this court, copies of the complaint and this order shall be

electronically sent today to Milwaukee County for service on Sheriff Lucas.

       IT IS FURTHER ORDERED that Sheriff Lucas does not have to respond to the

complaint; however, he shall respond to discovery requests that Taufner serves in an effort

to identify the defendants’ name. Sheriff Lucas does not have to respond to discovery

requests about any other topic.

       IT IS FURTHER ORDERED that Taufner must identify the defendants’ names

within sixty days of Sheriff Lucas’ attorney filing an appearance in this case. If Taufner does

not identify the defendants’ names by the deadline or advise the court why he is unable to

do so, the court may dismiss this case based on his failure to diligently prosecute it.




                                               9


         Case 2:19-cv-01288-NJ Filed 06/22/20 Page 9 of 10 Document 11
        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to institution staff,

who will scan and e-mail documents to the court. Plaintiffs who are inmates at all other

prison facilities must submit the original document for each filing to the court to the

following address:

                                Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                362 United States Courthouse
                                517 E. Wisconsin Avenue
                                Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

        Taufner is further advised that failure to make a timely submission may result in the

dismissal of this case for failure to prosecute. In addition, the parties must notify the Clerk

of Court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the parties.

        Dated in Milwaukee, Wisconsin, this 22nd day of June, 2020.


                                                        BY THE COURT:

                                                        s/Nancy Joseph
                                                        NANCY JOSEPH
                                                        United States Magistrate Judge




1
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional Institution, Waupun
Correctional Institution, Dodge Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                                   10


          Case 2:19-cv-01288-NJ Filed 06/22/20 Page 10 of 10 Document 11
